PARENT GUARANTY

This Parent Guaranty (this “Guaranty”) is made as of October 25, 2013 by
Independence Realty Trust, Inc., a Maryland corporation (“Guarantor”), to and
for the benefit of The Huntington National Bank and its successors and assigns
(the “Lender”) and to and for the benefit of the counterparties to those certain
“Hedge Contracts” giving rise to the “Related Swap Obligations” (each as defined
in the Credit Agreement), if any, to the extent that any such counterparty is
either Lender or an Affiliate of Lender (collectively, the “Related Creditors”
and, with the Lender, the “Credit Parties”).

RECITALS

A. Independence Realty Operating Partnership, LP, a limited partnership formed
under the laws of the State of Delaware (“Borrower”) and Guarantor have
requested that the Lender make a secured credit facility available to Borrower
in an aggregate principal amount of up to $20,000,000 (the “Facility”).

B. The Lender has agreed to make the Facility available to Borrower pursuant to
the terms and conditions set forth in a Secured Revolving Credit Agreement of
even date herewith between Borrower and the Lender (as amended, modified or
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.

C. Borrower has executed and delivered or will execute and deliver to the Lender
a promissory note in the maximum principal amount of $20,000,000 as evidence of
Borrower’s indebtedness to Lender with respect to the Facility (the promissory
note described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, is collectively referred to
herein as the “Note”).

D. Guarantor is the general partner of Borrower. Guarantor acknowledges that the
extension of credit by the Lender to Borrower pursuant to the Credit Agreement
will benefit Guarantor by enhancing the financial strength of the consolidated
group of which Guarantor and Borrower are members. The execution and delivery of
this Guaranty by Guarantor are conditions precedent to the performance by the
Lender of its obligations under the Credit Agreement.

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:

1. Guarantor absolutely, unconditionally, and irrevocably guaranties to the
Lender:

(a) the full and prompt payment of the principal of and interest on the Note
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums that may now be or may
hereafter become due and owing under the Note, the Credit Agreement, and the
other Loan Documents;

(b) prompt payment of the Related Swap Obligations;

(c) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(d) the full, complete, and punctual observance, performance, and satisfaction
of all of Borrower’s liabilities, obligations and debts to the Credit Parties
Lender, now existing or hereinafter incurred or created under Hedge Contracts or
pursuant to the Loan Documents, whether any such indebtedness is due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether recovery on such indebtedness may be or may become barred or
unenforceable against Borrower for any reason whatsoever.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a), (b) and (c) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Lender or the holder of the Note or a Related Swap Obligation, to
pay all the Facility Indebtedness and to perform all the Obligations as are then
or thereafter become due and owing or are to be performed under the terms of the
Note, the Credit Agreement, the other Loan Documents, or the applicable Hedge
Contract, as the case may be.

3. Except as prohibited by applicable law or as otherwise expressly set forth in
the Loan Documents, Guarantor waives any right to require Lender or any other
Credit Party: (a) to make presentment, protest, demand, or notice of any kind,
including notice of any nonpayment of the Facility Indebtedness or of any
nonpayment related to any collateral securing the Facility Indebtedness, or
notice of any action or nonaction on the part of Borrower, any other guarantor,
any surety or endorser in connection with the Facility Indebtedness,
Obligations, or in connection with the creation of new or additional loans or
obligations; (b) to resort for payment or to proceed directly or at once against
any person, including Borrower or any other guarantor; (c) to proceed directly
against any collateral securing the Facility Indebtedness, any other guarantor,
or any other person; (d) to give notice of the terms, time, and place of any
public or private sale of any personal property collateral, or to comply with
any other applicable provisions of the Uniform Commercial Code; (e) to pursue
any other remedy within Lender’s or any other Credit Party’s power; or (f) to
commit any act or omission of any kind, or at any time, with respect to any
matter whatsoever. In addition, Guarantor hereby waives (i) any defense (other
than defense of payment) or right of set-off that Guarantor may have against
Borrower or which Guarantor or Borrower may have against the Credit Parties or
the holder of the Note, and (ii) any and all right to cause a marshalling of
assets of Borrower or any other action by any court or governmental body with
respect thereto. Credit may be granted or continued from time to time by the
Credit Parties to Borrower without notice to or authorization from Guarantor,
regardless of the financial or other condition of Borrower at the time of any
such grant or continuation. The Credit Parties shall have no obligation to
disclose or discuss with Guarantor the Credit Parties’ assessment of the
financial condition of Borrower. Guarantor acknowledges that no representations
of any kind whatsoever have been made by the Credit Parties to Guarantor. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Credit Parties except as expressly set forth in a writing duly
signed and delivered on behalf of the Credit Parties. Guarantor further agrees
that any exculpatory language contained in the Credit Agreement, the Note, and
the other Loan Documents or in the Hedge Contracts giving rise to the Related
Swap Obligations shall in no event apply to this Guaranty, and will not prevent
the Credit Parties from proceeding against Guarantor to enforce this Guaranty.

4. Guarantor further agrees that Guarantor’s liability as guarantor shall in no
way be impaired by any renewals or extensions that may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Note or by any forbearance or delay
in collecting interest or principal under the Note, or by any waiver by the
Lender under the Credit Agreement, or any other Loan Documents, or any waiver by
the Related Creditors under any Hedge Contracts giving rise to the Related Swap
Obligations, or by the Credit Parties’ failure or election not to pursue any
other remedies it may have against Borrower, or by any change or modification in
the Note, the Credit Agreement, any other Loan Documents, or the Hedge Contracts
giving rise to the Related Swap Obligations, or by the acceptance by the Credit
Parties of any security or any increase, substitution or change therein, or by
the release by the Credit Parties of any security or any withdrawal thereof or
decrease therein, or by the application of payments received from any source to
the payment of any obligation other than the Facility Indebtedness (unless such
payment was expressly directed to be applied to the Facility Indebtedness and
such direction was made in accordance with the Loan Documents), even though the
Lender might lawfully have elected to apply such payments to any part or all of
the Facility Indebtedness, it being the intent hereof that Guarantor shall
remain liable as principal for payment of the Facility Indebtedness and
performance of the Obligations until all Facility Indebtedness has been paid in
full and the other terms, covenants and conditions of the Credit Agreement, the
other Loan Documents, this Guaranty, and the Hedge Contracts giving rise to the
Related Swap Obligations have been performed, notwithstanding any act or thing
that might otherwise operate as a legal or equitable discharge of a surety.
Guarantor further understands and agrees that the Lender may at any time enter
into agreements with Borrower and/or any other guarantor to amend or modify the
Note, the Credit Agreement, any of the other Loan Documents, or the Hedge
Contracts giving rise to the Related Swap Obligations, and may waive or release
any provision or provisions of the Note, the Credit Agreement, any other Loan
Document, or the Hedge Contracts giving rise to the Related Swap Obligations,
and, with reference to such instruments, may make and enter into any such
agreement or agreements as the Credit Parties, Borrower and such other
guarantors may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Credit Parties’ rights hereunder or any of Guarantor’s
obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Guarantor
agrees that this Guaranty may be enforced by the Credit Parties without the
necessity at any time of resorting to or exhausting any security or collateral,
if any, given in connection herewith or with the Note, the Credit Agreement, any
of the other Loan Documents or the Hedge Contracts giving rise to the Related
Swap Obligations, or by or resorting to any other guaranties, and Guarantor
hereby waives the right to require the Credit Parties to join Borrower in any
action brought hereunder or to commence any action against or obtain any
judgment against Borrower or to pursue any other remedy or enforce any other
right. Guarantor further agrees that nothing contained herein or otherwise shall
prevent the Credit Parties from pursuing concurrently or successively all rights
and remedies available to them at law and/or in equity or under the Note, the
Credit Agreement, any other Loan Documents or the Hedge Contracts giving rise to
the Related Swap Obligations, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Guarantor’s obligations hereunder, it being the purpose and intent of Guarantor
that the obligations of Guarantor hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances whatsoever.
Neither Guarantor’s obligations under this Guaranty nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by any impairment, modification, change, release or limitation
of the liability of Borrower or any other guarantor under the Note, the Credit
Agreement, or any other Loan Document, or under the Hedge Contracts giving rise
to the Related Swap Obligations, or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to the Note, the Credit
Agreement, or any other Loan Document, or pursuant to any Hedge Contract giving
rise to the Related Swap Obligations is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to the Lender had not been made, regardless of
whether the Lender contested the order requiring the return of such payment. The
obligations of Guarantor pursuant to the preceding sentence shall survive any
termination, cancellation, or release of this Guaranty.

6. This Guaranty shall be assignable by the Lender to any assignee of all or a
portion of the Lender’s rights under the Loan Documents or the Hedge Contracts
pursuant to and in accordance with the Credit Agreement or by any Related
Creditor to any assignee of all or a portion of such Related Creditor’s rights
under any Hedge Contract.

7. If: (i) this Guaranty, the Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent any Credit Party in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, the Note, the
Credit Agreement, any Loan Document, or the Hedge Contracts giving rise to the
Related Swap Obligations; (iii) an attorney is retained to enforce any of the
other Loan Documents or a Hedge Contract or to provide advice or other
representation with respect to the Loan Documents or a Hedge Contract in
connection with an enforcement action or potential enforcement action; or
(iv) an attorney is retained to represent the Lender in any other legal
proceedings whatsoever in connection with this Guaranty, the Note, the Credit
Agreement, any of the Loan Documents, or the Hedge Contracts giving rise to the
Related Swap Obligations, or any property securing the Facility Indebtedness
thereto (other than any action or proceeding brought by any Loan Party against
the Lender alleging a breach by the Lender of its duties under the Loan
Documents), then Guarantor shall pay to the Lender upon demand all reasonable
attorney’s fees, costs and expenses, including, without limitation, court costs,
filing fees and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable law. However, if any provision or provisions, or if any portion
of any provision or provisions, in this Guaranty is found by a court of
competent jurisdiction to violate any applicable law or public policy, and if
such court should declare such portion, provision or provisions of this Guaranty
to be illegal, invalid, unlawful, void or unenforceable as written, then it is
the intent of all parties hereto that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Guaranty shall be construed as if
such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and that the rights, obligations and
interest of the Lender or the holder of the Note under the remainder of this
Guaranty shall continue in full force and effect.

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness.  Guarantor will not seek, accept, or
retain for Guarantor’s own account, any payment from Borrower on account of such
subordinated indebtedness at any time when a Default has occurred and is
continuing beyond any applicable notice and cure period under the Credit
Agreement or the Loan Documents, and any such payments to Guarantor made while
such event has occurred and is continuing on account of such subordinated
Indebtedness shall be collected and received by Guarantor in trust for the
Lender and shall be paid over to the Lender or the applicable Related Creditor,
as the case may be, on account of the Facility Indebtedness without impairing or
releasing the obligations of Guarantor hereunder.

10. Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower or any other guarantor arising from a payment made by
Guarantor under this Guaranty and agrees that, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Guarantor or the Lender or any right of Guarantor or the Lender to
proceed against (i) Borrower for reimbursement, or (ii) any other guarantor or
any collateral security or guaranty or right of offset held by the Lender for
the payment of the Facility Indebtedness and performance of the Obligations, nor
shall Guarantor seek or be entitled to seek any contribution or reimbursement
from Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lender for its
security and as an inducement for its extension of credit to Borrower.

11. Any amounts received by the Lender from any source on account of any
Facility Indebtedness shall be applied by the Lender toward the payment of such
Facility Indebtedness, and in such order of application as is set forth in the
Credit Agreement.

12. Guarantor hereby submits to personal jurisdiction in the State of Ohio for
the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of either any state
court in Cleveland, Ohio or the United States District Court sitting in
Cleveland, Ohio, in any action, suit, or proceeding that the Lender may at any
time wish to file in connection with this Guaranty or any related matter.
Guarantor hereby agrees that an action, suit, or proceeding to enforce this
Guaranty may be brought in any state or federal court in the State of Ohio and
hereby waives any objection that Guarantor may have to the laying of the venue
of any such action, suit, or proceeding in any such court; provided, however,
that the provisions of this Paragraph 12 shall not be deemed to preclude the
Lender from filing any such action, suit, or proceeding in any other appropriate
forum.

13. All notices and other communications provided to any party hereto under this
Guaranty shall be in writing or by telex or by facsimile and addressed or
delivered to such party at its address set forth below or at such other address
as may be designated by such party in a notice to the other parties. Any notice,
if mailed and properly addressed with postage prepaid, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when transmitted. Notice may be given as follows:

To Guarantor:

c/o RAIT Financial Trust
2929 Arch Street, 17th Floor
Philadelphia, PA 19104
Attention: Jamie Reyle, Esquire,
Senior Vice President – Corporate Counsel
Telephone: 215-243-9019
Facsimile: 215-405-2945

     
With a copy to:
 

Ledgewood
 
1900 Market Street, Suite 750
Philadelphia, PA 19103

Attention:
Telephone:
Facsimile:
  Brian L. Murland, Esq.
215-731-9450
215-735-2513

To Lender:

      200 Public Square, Suite 700
Cleveland, OH 44114
Attention: Mike Mitro

Phone:
  216-515-6983

Facsimile: 877-203-6964

With a copy to:

     
Dentons US LLP
 
233 South Wacker Drive, Suite 7800
Chicago, Illinois 60606

Attention:
Telephone:
Facsimile:
  Patrick G. Moran, Esq.
(312) 876-8132
(312) 876-7934

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of the Lender’s successors and assigns.

15. This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of Ohio without any regard to conflict of law principles that
would result in the application of any law other than the laws of Ohio.

16. GUARANTOR ACKNOWLEDGES AND AGREES THAT THERE MAY BE A CONSTITUTIONAL RIGHT
TO A JURY TRIAL IN CONNECTION WITH ANY CLAIM, DISPUTE OR LAWSUIT ARISING WITH
RESPECT TO THIS GUARANTY, BUT THAT SUCH RIGHT MAY BE WAIVED. ACCORDINGLY,
GUARANTOR AGREES THAT, NOTWITHSTANDING SUCH CONSTITUTIONAL RIGHT, IN THIS
COMMERCIAL MATTER GUARANTOR BELIEVES AND AGREES THAT IT SHALL BE IN GUARANTOR’S
BEST INTERESTS TO WAIVE SUCH RIGHT, AND, ACCORDINGLY, HEREBY WAIVES SUCH RIGHT
TO A JURY TRIAL, AND FURTHER AGREES THAT THE BEST FORUM FOR HEARING ANY CLAIM,
DISPUTE, OR LAWSUIT, IF ANY, ARISING IN CONNECTION WITH THIS GUARANTY OR THE
RELATIONSHIP AMONG BORROWER, LENDER, ANY OTHER GUARANTOR, AND GUARANTOR, WHETHER
NOW EXISTING OR HEREAFTER ARISING, OR WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE, SHALL BE A COURT OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.

[SIGNATURE ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, Guarantor has executed and delivered this Parent Guaranty as
of the date first written above.

INDEPENDENCE REALTY TRUST, INC., a Maryland corporation

By: Independence Realty Advisors, LLC, a Delaware limited liability company, its
authorized agent

By: /s/ James J. Sebra
Name: James J. Sebra
Title: Treasurer


2